Case 3:19-mj-OO749-SCC Document 3 Filed 04/11/19 Page 1 of 2

AO 93 (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Puerto Rico

ln the i\/latter of the Search of

(Bri'ejly describe the property to be searched

or identify the person by name and oddress) Case NO_ /? - 7'/ q ( § C C )

One USPS Priority l\ilail Express Parce| bearing tracking
# EE 265569180 US afoed to the parcel.

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Puerto Rico
(i'denri`jj) the person or describe the property to be searched and give irs location)$

One USPS Priority lVlai| Express Parcel bearing tracking # EE 265569180 US afhxed to the parcel.

 

The person or property to be searched, described above, is believed to conceal (i'demijj) rheperson or describe the
property to be seized)i
Controlled substances materials and documents retiecting the distribution of controlled substances through the U.S.
Niai|s, including money and/or monetary instruments consisting of payment and/or proceeds relative to the distribution
of controlled substances

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

 

property.
YOU ARE COMMANDED to execute this warrant on or before (\ L-l - / 6 ' S’U/ 3
(rzor to exceed 14 days)
ii in the daytime 6:00 a.m. to 10 p.m. ij at any time in the day or night as l find reasonable cause has been

established

Uniess delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
on duty

 

(name)

ij l find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be

  

 

searched or seized (check the appropriate box) ij for days (nor ro exceed 30). f
39 ij until, the facts justifying he later specific d e of, '.
Date and time issued: OL{ \O ' S{JL C\ 2 -Li'/i /(/f-/'/"‘ (\/W M
. ' Jutige' s signature
.) . , ua
(,2: .2 ila mar ariz f

City and state: San Juan, Puerto Rico |Vlagistrate Judge Sylvia Carreno-Col|
Prr'nred name and title

Case 3:19-mj-OO749-SCC Document 3 Filed 04/11/19 Page 2 of 2

AO 93 (Rev. i2/09} Search and Sei:ure Warrant (Page .?)

 

 

 

Return
Case No..' v Date and time warrant executed.' Copy of warrant and inventory left with.'
l Ci-#?qu(y¢¢) 011/mgiqu 10 : igcm u.s.P.i.s. san.iuan Fieid once
' l

 

 

inventory rnade in the presence of :

 

Mv ’ }'\"~SF‘- N~\Lzz)~
Rc)\é\/\C\m-QS A“ N<;z.oer"~v szW\€»M,.UJT‘LT-J C¢»~ \c,dv/[. 'T‘£(F/ZC)

Inventory ofthe property taken and name of any person(s) seized.'

Ui S. C,mc/~€/vt€?/ $ :L@/ C;OO~.C)©

\.`__

 

Certification

 

1 declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge

Date: l;\- [(" l cl

    

Executing ofrcer 'S signature

Juan Baez Rosario /U.S. Posta| lnspection Service (TFO)

Printed name and title

 

 

 

